  Case: 4:20-cv-01167-DDN Doc. #: 18 Filed: 02/17/21 Page: 1 of 1 PageID #: 54




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

SUE BERTHOLD,                                )
                                             )
           Plaintiff,                        )
                                             )
      v.                                     )         No. 4:20 CV 1167 DDN
                                             )
THE STANDARD FIRE INSURANCE                  )
COMPANY,                                     )
                                             )
           Defendant.                        )

                                   ORDER
                              STAYING CASE AND
                         SETTING STATUS CONFERENCE
       IT IS HEREBY ORDERED that the parties’ joint motion to stay this action
pending some resolution in 4:17 cv 2406 MTS, White Knight Diner v. Arbitration Forums,
Inc., (Doc. 17) is sustained.
       IT IS FURTHER ORDERED the deadline for filing defendant’s answer or other
responsive pleading is extended up to and including August 17, 2021.
       IT IS FURTHER ORDERED that a status conference of the Court with counsel
for all parties is set for Monday, August 9, 2021, at 2:00 p.m.



                                                /s/ David D. Noce      k
                                         UNITED STATES MAGISTRATE JUDGE


Signed on February 17, 2021.
